DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al., US 9,874,809.
The instant application is drawn to a pellicle for a reflective mask, the pellicle comprising: a pellicle body; a pellicle frame to support the pellicle body; and a pattern structure in at least a part of a surface of the pellicle body, wherein the pattern structure comprises a plurality of patterns.
The relied upon prior art describes, teaches and suggests the claimed invention.  A pellicle for a reflective mask including a pellicle body, a light shielding pattern, a grating pattern, and a pellicle frame.  The pellicle body includes a central region and a peripheral region, wherein the peripheral region surrounds the central region.  The light shielding pattern is formed on the peripheral region of the pellicle body; the grating pattern is formed on the light shielding pattern, and the pellicle frame is located under the peripheral region of the pellicle body, and the pellicle frame is configured to support the pellicle body.
Claim 1 is drawn to a pellicle for a reflective mask, the pellicle comprising: a pellicle body including a central region and a peripheral region, the peripheral region surrounding the central region, the pellicle body including a first surface and a second surface opposing each other;  a light shielding pattern on the peripheral region of the pellicle body;  a grating pattern on the light shielding pattern;  and a pellicle frame on the first surface of the pellicle body, the pellicle frame configured to support the pellicle body.
Claim 5 describes that the grating pattern includes a plurality of grating pattern units, each of the plurality of grating pattern units spaced apart from respective ones of the plurality of grating pattern units.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737